Title: To George Washington from Timothy Pickering, 26 March 1783
From: Pickering, Timothy
To: Washington, George


                        
                            Sir,
                            Newburgh March 26. 1783
                        
                        The Brigadiers and commanding officers of Brigades have reconnoitred the environs of the cantonments, but find
                            no place sufficient, in its present condition, for the manoeuvring of a large body of troops, indeed of any number
                            exceeding a brigade. Capt. Nichols’s plantation, with the land eastward of it, towards Murderer’s creek, is spacious
                            enough; but a growth of young wood covering many acres intervenes. The army might be formed in one line on the ground
                            southward of the hollow by Boyd’s mill by extending it across the lots to a large rock on the hill in Ellison’s field as
                            you go from New Windsor to John Ellisons. On this ground, if the fences were opened for the occasion, the army might be
                            reviewed standing and marching.
                        The gentlemen were of opinion that it would be best to march the Massachusetts brigades to the old field
                            Southwards of Boyds hollow, and to a cleared tho’ stony field southeastward of captain Nichols’s house, & hid from
                            the view in passing that road, by a small grove of young wood. This plain is the level best and most extensive of any we
                            could find. The stones would easily be cleared of. By marching to these two fields, the troops would improve in marching,
                            & escape the toil of cutting up stumps & clearing the rough ground about the cantonments.
                        We had not time to examine the grounds in the rear of the right but from the reports of the officers from
                            thence we were satisfied that no cleared grounds in that quarter would accommodate more than a brigade. In behalf of the
                            Brigadiers & Commandants of brigade I am yr Excellency’s most obedt servant
                        
                            T. Pickering Q.M.G.
                        
                    